DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because a search of the prior art of record fail to anticipate or render obvious step of receiving, from the users, using the plurality of antennas, time-slotted information chunks formed from the messages of the users, wherein the information chunks are free of any encoded user-identifiers representative of the users transmitting the messages; after receiving all of the information chunks, estimating vectors representative of respective communication channels between the antennas and the users based on the received information chunks; grouping the information chunks based on the estimated vectors to form clusters of the information chunks respectively associated with the users; and recovering the messages of the users from the clusters of the information chunks.
The closest art presented were U.S. PGPub. No. 20190342225 to Sanghi et al. and U.S. Pat. No. 8139593 to Dravida et al., where disclose the wireless communication system using the partitioned chunk data for node pointer.
For claims 2-8, they depend on claim 1 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov